Citation Nr: 0724162	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  99-18 108A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1969 to September 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 1999 rating action that denied 
service connection for Reiter's syndrome on the grounds that 
new and material evidence to reopen the claim had not been 
received.  

In August 2000, the veteran at the RO testified at a Board 
videoconference hearing before a Veterans Law Judge (VLJ) in 
Washington, D.C.

By decision of January 2001, the Board reopened the claim for 
service connection for Reiter's syndrome on the basis of new 
and material evidence, and remanded the underlying claim for 
service connection to the RO for further development of the 
evidence, due process development, and readjudication on the 
basis of a de novo review of the entire evidence of record.

In April 2002, the veteran testified at a hearing before a 
hearing officer at the RO. In November 2002, the veteran at 
the RO testified at a Board videoconference hearing before 
the undersigned VLJ in Washington, D.C.

By decision of June 2003, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

In March 2004, the veteran at the RO testified at another 
Board videoconference hearing before the undersigned VLJ in 
Washington, D.C.

By decision of June 2004, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By decision of April 2005, the Board denied service 
connection for Reiter's syndrome.  The veteran appealed the 
denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By May 2007 Order, the Court vacated that portion 
of the Board's April 2005 decision that denied service 
connection for Reiter's syndrome, and remanded the matter to 
the Board for compliance with the instructions contained in a 
May 2007 Joint Motion for Partial Remand to the Board of the 
Appellant and the VA Secretary.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's May 
2007 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.

In the May 2007 Joint Motion, the parties noted that the 
record was unclear as to whether the veteran currently had 
Reiter's syndrome, and suggested further development of the 
evidence, to include a VA examination to determine the 
current existence of that disease and its relationship, if 
any, to the veteran's military service.  In July 2007, F. L., 
M.D., stated that the veteran continued to manifest Reiter's 
syndrome symptoms.  Under the circumstances, the Board finds 
that this case must be remanded to the RO to obtain a new VA 
examination to resolve the service connection issue on 
appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain all records of 
outstanding treatment and evaluation of the veteran for 
Reiter's syndrome symptoms at the Louisville, Kentucky VA 
Medical Center (VAMC) from June 2006 to the present time.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should also explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession, 
and ensure that he receives notice that meets the 
requirements of the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information and authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 .  
This should include obtaining copies of all records of his 
medical treatment for Reiter's syndrome symptoms up to the 
present time by Fredericka Lockett, M.D., 107 Perry Street, 
Box 400, Bloomfield, Kentucky 40008.             

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Louisville, Kentucky VAMC copies of all 
records of treatment and evaluation of 
the veteran for Reiter's syndrome 
symptoms from June 2006 to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims folder.

2.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.  This should include obtaining 
copies of all records of his medical 
treatment for Reiter's syndrome symptoms 
up to the present time by Fredericka 
Lockett, M.D., 107 Perry Street, Box 400, 
Bloomfield, Kentucky 40008.             

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/
Hartman, cited to above, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full 1-year 
period to respond (although the VA may 
decide the claim within the 1-year 
period).   

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by an appropriate medical specialist to 
determine the current existence and 
etiology of any Reiter's syndrome.  The 
entire claims folder must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, including 
blood tests, and all clinical findings 
should be reported in detail.  

The examiner should review the claims 
folder and render opinions, consistent 
with the clinical findings and sound 
medical principles, as to (a) whether the 
veteran currently suffers from Reiter's 
syndrome, and if so,    (b) whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that this 
disease had its onset during military 
service or is otherwise related thereto.  
In reaching these determinations, the 
doctor should review and address the 
service and post-service medical records, 
to include May 1991, September 1998, 
September 2001, and September 2004 VA 
examination reports, and the medical 
records of Dr. Lockett.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.           
 
8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

